
	

115 S3226 IS: Light-Duty Natural Gas Vehicle Parity Act of 2018
U.S. Senate
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3226
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2018
			Mr. Inhofe introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To direct the Administrator of the Environmental Protection Agency to ensure that the treatment of
			 natural gas vehicles is equal to the treatment of electric vehicles.
	
	
		1.Short title
 This Act may be cited as the Light-Duty Natural Gas Vehicle Parity Act of 2018.
 2.Regulatory parity for natural gas vehiclesNot later than 30 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall amend the regulations and policies of the Environmental Protection Agency—
 (1)to provide that the compliance and incentive values applied to electric vehicles are, at a minimum, equally applied to natural gas vehicles; and
 (2)in the case of calculating the average fuel economy or any other type of automotive emission for a natural gas dual-fueled vehicle when the vehicle is operating on natural gas, to ensure that no eligibility requirement is imposed on that vehicle.
			
